Case: 08-50948     Document: 00511267680          Page: 1    Date Filed: 10/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 19, 2010
                                     No. 08-50948
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

DANIEL ALLAN GUNNELS

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 5:98-CR-19-ALL


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Daniel Allan Gunnels has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Gunnels has filed a response in which he raises claims that
counsel rendered ineffective assistance and that the district court erred by
denying his § 3582 motion because Amendment 709 may be retroactively
applied. Additionally, he contends that his original sentence was improper and
that the district court should have granted his § 3582 motion to correct it. Our

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-50948   Document: 00511267680 Page: 2       Date Filed: 10/19/2010
                                No. 08-50948

independent review of the record, counsel’s brief, and Gunnels’s response
discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2